Lore, C. J.
(dissenting):—In my judgment, this evidence is clearly not competent.
If it is sought to be introduced to prove reputation, it is not in accordance with any principle of law with which I am familiar.
There is a mode of proving reputation, and that is by showing what people generally say about a man in the community in which he lives.
If it is introduced for the purpose of showing imcompetency, there are two ways to show that. One is by the incompetent, unskillful conduct of the man himself, and another, which we have admitted here today, is by the general reputation for incompetency.
Now, the proof that certain men refused to work with Caparello comes under neither of these heads. It is not proof of incompetency, nor is it of general reputation as to incompetency; but it is that somebody, or a number of people, refused to work with him ? Why ? If it is because of what they said, it is mere hearsay. And if it is to bring home knowledge of incompetency to this company, how does it prove that ? Is it general reputation ? Is it any unskillful act? They are the two modes of proving incompetency.
To my mind the question is wholly inadmissible for the reasons I have stated, and I am therefore compelled to dissent.
A. It was the same old thing every day; some would not go and some would go.
Q. What would Caparello do then ?
(Objected to. Objection overruled.)
A. He would refer that to the boss.
Q. What boss ?
(Objected to. Objection overruled.)
A. When John Yeates was there he would refer it to him, but after John Yeates went away then he would go to Domenico Cassaro.
*433Q,. What would these bosses do then about it ?
(Objected to. Objection overruled.)
A. When John Yeates was there he would say to the men, “ Why don’t you want to go and help Caparello?” The men would say, “ No; I don’t want to go.” And then he would do this to himself (the witness indicates by violently shaking his head and tearing his hair) and curse them and say, “You go; go.”
Q,. What reason, if any, did the men give for not wanting to work with Caparello, if you know ?
(Objected to as hearsay.)
Spruance, J.:—The objection is overruled by a majority of the Court.
Grubb, J.:—The ground on which we admit the question is that a man’s competency or incompetency, unskillful ness or recklessness, may be proved in three ways at least, and maybe more. One is, that you prove that he is competent. Second, you may prove it, according to the authorities, by general reputation. Third, you can prove it by the conduct, the actions, etc., of those who are called upon to work with him which go to indicate whether he is unskillful or not—their actions and what they said at the time as the expression of their reasons ; their mental emotions and all, for such are a part of the act itself and therefore admissible.
Of course, we understand a man’s expression of .his mental condition, a man’s expression of his feelings and all that are not hearsay, but they are facts to be proven, when from those facts you may naturally and reasonably infer the condition of his mind or the reason for his acts.
Of course, we have taken this view as just intimated, that in addition to showing the mere fact that he is unskillful, you can show it by the feelings as manifested by the words and acts of the *434people who work with him. For they manifest their opinion by their acts as well as by their language, as to what the general opinion is. In other words, his general reputation among the people with whom he works may be shown not merely by their language, but by their expressions and by their actions as well as their language.
(Lore, C. J., dissents, on the ground that such evidence is hearsay.)
Michelle Marcello was produced on behalf of plaintiff and was asked the usual questions as to the reputation of Caparello as a competent blaster.
(Objected to by Mr. Smithers, on the ground that the plaintiff had already examined six witnesses upon the particular point inquired about in the above question, and that, therefore, to allow the examination of this witness upon the same ¿natter would be a violation of the rule of Court limiting the testimony on any one point to six witnesses.)
Mr. Whiteman:—As I understand the rule, it is that a fact can only be proven by six witnesses. In other words, that six witnesses only can testify as far as the establishment of a fact is concerned. Now, this is only the fourth witness, if allowed to testify, who has borne testimony upon this particular subject.
Any witness I asked as to the subject of general reputation, whether examined on any other subject or not, counts against the six. I will not dispute that proposition.
I have this to say, however, that the rule certainly does not apply to the number of witnesses to whom the question is simply addressed, but it would be to the number of witnesses who bore testimony either for or against the question.
Grubb, J.:—We have always held uniformly, unless there is some exception such as you have mentioned, that if you choose to *435interrogate the witness you take the risk, and if he says he does not know anything about it, that is one witness, for you should have informed yourself better before you asked him that question.
Suppose the other rule is adopted, what would be the result? Counsel can call them, and if they don’t happen to know what he thinks they do, or if they are not satisfactory, then he can try another, and can test any number of them. You say we will stop them when we ought to. But the trouble that we have about that is that counsel in some other case comes along and cites this as a precedent.
So far as I am concerned, if you say that one of the witnesses is not the man you supposed he was, or the man you intended to interrogate, then he ought not to be counted as one of the six. If he is the man yougintended to interrogate, and he does not know anything about the matter of the general reputation of Caparello, we think he ought to count against you.
Lobe, C. J.:—This question was very thoroughly considered in the case of Higgins vs. Mayor and Council, where Mr. Vandegrift raised the point and it was argued for quite a while. He called a number of witnesses and two or three of them had answered that they did not know anything about it, and Mr.Vandegrift then stated that he had not called his best witnesses, those he expected to call, and he thought he ought to be permitted to call more than six.
After a careful and very thorough consideration the Court reaffirmed the old rule, the one we have adopted, that they would allow six witnesses only to speak upon any one particular point on each side. And if the counsel saw fit to call those who said they did not know anything about it, that was his risk, and that the time of the Court was not be consumed in sifting witnesses to find out who would answer yes or who would answer no, and that the only safe thing would be for us to adhere to the plain rule.
That if counsel elected to put six witnesses as to a certain subject upon the stand and they did not know anything about it, he *436was bound by it. That is a reasonable rule, and the majority of the Court feel that it is a right rule.